[Published May 6, 2008 in Investor’s Business Daily] This announcement is neither an offer to buy nor a solicitation of an offer to sell Units.The Offers below are being made solely by the formal Offers to Purchase forwarded to Unit holders of record and are not being made to, and tenders will not be accepted from or on behalf of, Unit holders residing in any jurisdiction in which making or accepting the Offers would violate that jurisdiction’s laws.In those jurisdictions where the securities, Blue Sky, or other laws require the Offers to be made by a licensed broker or dealer, the Offers shall be deemed to be made on behalf of Purchasers only by one or more registered dealers licensed under the laws of such jurisdiction. NOTICE OF OFFER TO PURCHASE FOR CASH: Up to 9,481.5 Units of Limited Partnership Interest of Realmark
